Citation Nr: 0200063	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  01-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for multiple sclerosis.


FINDINGS OF FACT

In a November 1982 decision, the Board denied the veteran's 
claim for service connection for multiple sclerosis.  
Evidence received since that time includes some evidence 
which is neither cumulative nor redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted sufficient to 
reopen a claim for service connection for multiple sclerosis.  
38 U.S.C.A. §§ 5108, 7104 (West 1991);  38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from June 1943 
to February 1946.  His service medical records indicate that 
he suffered a fractured left femur in January 1945.  He was 
treated and eventually returned to duty, but problems with 
his left lower extremity persisted, and he was referred to a 
Board of Medical Survey which found him unfit for service due 
to the residuals of the left femur fracture.  He was 
discharged from service in February 1946 as physically unfit 
due to this condition.

In May 1946, the RO granted service connection and a 30 
percent disability rating for residuals of the left femur 
fracture.  

In June 1948, a VA examination noted the service-connected 
residuals of a left femur fracture, as well as bilateral 
fallen metatarsal arches with calluses.

All pertinent systems were negative at a June 1951 VA 
examination, except for residuals of the left femur fracture.  
The veteran had no other complaints, was not seeing a doctor 
at the time, and was employed as a school teacher in 
Steubenville, Ohio. 

A February 1959 VA examination found the veteran's neck, 
back, shoulders, and upper extremities to be unrestricted and 
symptom free.  His low back signs were negative.  His hips, 
right knee, both ankles, and feet were also unrestricted and 
symptom free.  There was slight anterior medial bowing of the 
distal portion of the left femur with resulting valgus 
deformity of the knee, and internal derangement with laxity 
of the anterior cruciate and medial collateral ligaments.  
There was no instability on weight bearing.  There was some 
crepitation in the left knee, and mild quadriceps atrophy and 
weakness in the left extremity.  The veteran's valgus 
deformity had produced a 3/8" shortening of the left lower 
extremity as compared with the right.   Diagnoses included 
old fracture of the left femur with angulation and genu 
valgus.

An April 1965 letter to E. T. Pappas (in Gary, Indiana) by 
Dr. F. R. Keating, Jr. of the Mayo Clinic (in Rochester, 
Minnesota), notes that Dr. Pappas had referred the veteran to 
the Mayo Clinic.  Dr. Keating noted that general and 
neurological examinations at the Mayo Clinic led to a 
diagnosis of multiple sclerosis.  It was stated that the 
veteran was found to have spastic tetraparesis by history, 
increased deep tendon reflexes in the lower extremities and 
in the upper extremities to a lesser extent, positive 
Babinski, Chaddock, and other abnormal signs, and absent 
cutaneous reflexes.  His gait was slightly ataxic with some 
nystagmus present.  Evaluation at the Mayo Clinic was noted 
to include a neurological consultation with Dr. Layton.

In December 1974, the veteran submitted a letter requesting 
assistance in the purchase of an automobile.  In his letter, 
he stated that since his last VA examination in 1959 he had 
been seen at the Mayo Clinic and had been diagnosed with 
multiple sclerosis in 1965, with the condition being traced 
back to 1955.

In March 1975, the RO denied service connection for multiple 
sclerosis, finding that it had not been shown in service or 
within the 7-year presumptive period following service.  

In January 1979, the veteran submitted a statement in which 
he said that in 1946 he was experiencing numbness and pain in 
his right leg in addition to the problems with his service-
connected left leg disorder.  He stated that VA doctors 
informed him that the condition was likely arthritis.  He 
stated that in 1956 he experienced severe numbness, pain in 
his lower back, both legs, and abdomen, and had difficulty 
maintaining his balance and walking.  The veteran related 
that VA doctors informed him that the condition was likely 
due to arthritis and a pinched nerve.  He also stated that in 
1965 his family physician, Dr. E. Pappas, advised him to go 
to the Mayo Clinic, where he was diagnosed with multiple 
sclerosis and informed that the condition could have been 
present for 15 to 20 years.

The veteran submitted several statements, written in 1979 and 
1980, from various acquaintances.  These individuals related 
they were familiar with the veteran's difficulty walking and 
other leg problems shortly after his period of service and 
into the 1950s.  

The veteran also submitted a January 1980 statement from a 
former family physician, John P. Smarrella, M.D.  Dr. 
Smarrella said he was retired and had no patient records.  
However, the doctor said he recalled he treated the veteran 
for some leg problems prior to the veteran moving away in 
1953, and these leg problems could have been symptomatic of 
multiple sclerosis, although the diagnosis of such disease 
cannot be diagnosed at an office visit and requires 
neurological studies.

A July 1980 VA examination noted a diagnosis of multiple 
sclerosis.

At a December 1980 RO hearing, the veteran submitted a 
photocopy of a typewritten letter to him, bearing a date of 
April 5, 1952, on the stationary of and signed by Edward S. 
Phillips, M.D., of Wheeling, West Virginia.  This letter 
recites that, based on several examinations of the veteran 
for symptoms such as unsteady gait, numbness of the legs, and 
temporary disturbance of vision, it was recommended that the 
veteran, who was moving away, should pursue a neurological 
examination and studies, once he relocated, because of the 
"possibility" that he might have multiple sclerosis.

In the December 1980 RO hearing, the veteran testified 
regarding the problems he had experienced beginning with the 
fracture of his left femur while in service.  He asserted 
that he experienced problems with numbness, tingling 
sensations, and vision problems in the years immediately 
following his release from service, and that VA doctors 
informed him that his condition was likely due to arthritic 
problems traveling from his left leg to his right leg.  He 
said that he was seen by Dr. Phillips in 1952.  He testified 
regarding his diagnosis of multiple sclerosis in 1965, and 
the problems he experienced in his daily life as a result of 
multiple sclerosis.  He indicated that he was currently 
employed as a teacher.

In October 1981, the Board remanded the veteran's claim to 
the RO for further evidentiary development, including medical 
evidence within the 7-year presumptive period after sevice.

Pursuant to the Board remand, the RO conducted a field 
investigation in 1981 and 1982.  The original of the April 5, 
1952 letter from Dr. Phillips was not obtained, although such 
had been requested by the Board remand.  It was learned that 
Dr. Phillips had died in April 1980, yet his patient records 
were still in existence at the time of the field 
investigation.  The records were being held by an attorney 
handling the doctor's estate, and the attorney indicated he 
would release the veteran's medical records if an 
authorization from the veteran was submitted.  The RO field 
investigator provided the veteran with an authorization form 
for completion, as well as an envelope addressed to the 
attorney for the estate of Dr. Phillips.  However, the VA did 
not thereafter receive any of the veteran's medical records 
from his reported treatment by Dr. Phillips. 

In a November 1982 decision, the Board denied service 
connection for multiple sclerosis.  The Board noted, in part, 
that contemporaneous medical documentation was not present to 
substantiate the veteran's assertion that multiple sclerosis 
was manifest within the 7-year presumptive period following 
his service, and that VA examinations during the presumptive 
period and for some time later were negative for indications 
of the disease.  Evidence submitted since the November 1982 
(besides duplicate documents) is summarized below.

In letters by and on behalf of the veteran in 1985, it was 
asserted that he had manifestations of multiple sclerosis 
within the 7-year presumptive period after service, even 
though the disease was not officially diagnosed until he was 
seen at the Mayo Clinic in April 1965.  The veteran reported 
that he had pertinent symptoms during an outpatient 
examination at the Hines VA Medical Center (VAMC) in Chicago 
in 1952 or 1953.  That VA facility was contacted and 
indicated it had no records of any such examination.

A November 1986 letter from Trent G. Orfanos, M.D., notes 
that the veteran suffered from multiple sclerosis and was in 
a wheelchair.

The veteran was given a VA examination in January 1987 to 
evaluate his service-connected residuals of a left femur 
fracture.  It was also noted that he could not walk and was 
in a wheelchair due to multiple sclerosis.  

In a September 1988 decision, the Board granted service 
connection for traumatic arthritis of the left knee as being 
related to the service-connected residuals of a left femur 
fracture.  In a December 1988 decision, the RO assigned a 
separate 10 percent rating for the service-connected 
traumatic arthritis of the left knee.

An April 1991 letter from Alfred L. Bonjean, M.D., refers to 
the veteran's problems with arthritis and also notes he was 
in a wheelchair due to multiple sclerosis.

In March 1996, the veteran claimed that there was clear and 
unmistakable error (CUE) in the March 1975 RO decision which 
denied service connection for multiple sclerosis.  This CUE 
claim was denied by the RO in April 1996.

In an August 1996 letter, Peter B. Dunne (affiliated with the 
University of South Florida/Tampa General Multiple Sclerosis 
Clinic), stated that he had been treating the veteran for 
multiple sclerosis.  The physician stated that the veteran 
gave a convincing history of difficulty with his right leg 
beginning in the late 1940s and early 1950s, indicating that 
his leg dragged and that he had had extensive workup for the 
problem.  Dr. Dunne stated that multiple sclerosis had even 
been suggested at the time, and that some of the veteran's 
symptoms had been attributed to the left femur fracture the 
veteran suffered during World War II.  The doctor said that 
the veteran's claim for service connection for multiple 
sclerosis should be reopened to investigate probable service 
connection, and the doctor said he felt the veteran qualified 
for service connection based on symptoms within the 7-year 
presumptive period following discharge.  

In October 1996, the RO again found there was no CUE in the 
prior rating decision which denied service connection for 
multiple sclerosis.

A December 1996 statement was submitted by the veteran's 
wife, in which she stated that she noticed a "jumping" 
mostly in the veteran's right leg and was aware of other 
problems with his legs at the time she met him in 1946.  She 
also stated that he had symptoms following their marriage in 
1949, but the symptoms would come and go.  She noted that, 
because of symptoms including numbness in his abdomen and 
down his left leg, the veteran went for an outpatient 
examination at the Hines [VA] hospital in Chicago, and after 
that examination he was told to return if his symptoms 
persisted; but then the symptoms did not last, and he did not 
go back for further VA examination. 

In March 1997, the RO again denied the claim that there was 
CUE in the prior rating decision that denied service 
connection for multiple sclerosis.

An April 1997 statement was submitted from A. Cappiello, 
M.D., who indicated that the veteran no longer had use of his 
right leg and foot due to multiple sclerosis, and that he 
required the use of a wheelchair.

At a June 1997 VA examination, the veteran's service-
connected left lower extremity condition was noted.  Also 
noted was multiple sclerosis which reportedly had been 
diagnosed in 1965 at the Mayo Clinic.  It was noted the 
veteran had loss of use of the lower extremities due to 
multiple sclerosis.

In a September 1998 decision, the Board denied the claim that 
there was CUE in the March 1975 RO decision which denied 
service connection for multiple sclerosis. The Board referred 
to the RO, for its consideration, the question of whether new 
and material evidenc had been submitted to reopen the 
previously denied claim for service connection for multiple 
sclerosis.  In May 1999, the Board denied a motion to 
reconsider the Board's September 1998 decision.

In December 1999, the RO held that there was no new and 
material evidence to reopen the claim for service connection 
for multiple sclerosis.

In an April 2000 letter, Dr. Peter B. Dunne (now affiliated 
with the Tampa VAMC) noted he had reviewed records submitted 
to him by the veteran.  He noted he had treated the veteran 
for multiple sclerosis in the mid-1990s at the University of 
South Florida/Tampa General Multiple Sclerosis Clinic.  Dr. 
Dunne said it was his opinion that the veteran exhibited 
signs and symptoms of multiple sclerosis in the late 1940s to 
early 1950s, based upon the history as reported by the 
veteran and his wife, and based upon the April 1952 letter 
from Dr. Phillips indicating complaints consistent with 
multiple sclerosis.  He found Dr. Phillips's letter to 
constitute objective evidence of abnormalities in the 
veteran's central nervous system in 1952.  It was reported 
that for a variety of reasons the veteran did not pursue 
medical follow-up after seeing Dr. Phillips, until 1965 when 
he was seen at the Mayo Clinic (including by Dr. Layton) and 
diagnosed as having multiple sclerosis.  Dr. Dunne stated his 
opinion that the veteran's multiple sclerosis was manifest in 
the late 1940s, within the presumptive period for service 
connection.  

In May 2000, the RO again found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for multiple sclerosis.

In written statements submitted as part of the present 
appeal, the veteran and his representative argued that new 
and material evidence has been submitted to reopen the claim 
for service connection for multiple sclerosis.  Particular 
attention was directed to the recent statements of Dr. Dunne.  
The veteran and his representative asserted that multiple 
sclerosis was manifest to a compensable degree within the 7-
year presumptive period after service, even if it was not 
diagnosed until a later date.

Analysis

The file shows that through correspondence, rating decisions, 
and the statement of the case, the veteran has been notified 
of the evidence necessary to reopen the previously denied 
claim for service connection for multiple sclerosis.  There 
is sufficient evidence of record for a determineaton to be 
made on the issue of whether new and material evidence has 
been submitted to reopen the claim.  To this extent, the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for multiple 
sclerosis if it is manifest to a compensable degree within 7 
years after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The veteran's claim for service connection for multiple 
sclerosis was denied by the Board in November 1982.  This 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

Under the regulation applicable to the present case, "new 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that a recent VA regulation has redefined new and 
material evidence; however, this change is not applicable to 
the present case as it applies only to applications to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).] 

Evidence of record at the time of the Board's November 1982 
decision included service medical records from the veteran's 
1943-1946 active duty which are negative for multiple 
sclerosis.  A number of VA examinations after service 
(including during the 7-year presumptive period and for some 
time later) are negative for multiple sclerosis.  Multiple 
sclerosis was not actually diagnosed until the veteran was 
seen at the Mayo Clinic in 1965, after being referred by his 
family doctor.  The veteran did not claim service connection 
for multiple sclerosis until 1974.  In later statements he 
and acquaintances asserted he had early manifestations of the 
disease within the presumptive period after service.  In 
1980, the veteran submitted a photocopy of a purported April 
5, 1952 letter by Dr. Phillips, stating that there was a 
possibility of multiple sclerosis.  It appears that after a 
1981 Board remand, the veteran did not cooperate in obtaining 
actual treatment records from Dr. Phillips (the doctor was 
then deceased yet his records still existed, and it appears 
the veteran did not submit a records-release form, which an 
RO employee gave him, to obtain medical records from the 
doctor's estate), nor was the original of the purported April 
5, 1952 letter by Dr. Phillips submitted (which was needed to 
check its authenticity).

Evidence submitted since the Board's November 1982 decision 
includes a number of duplicate documents which were 
previously considered, and such redundant evidence is not 
new.  More recent statements have been submitted by the 
veteran and his wife, to the effect that multiple sclerosis 
was manifest within the 7-year presumptive period after 
service, although the disease was not diagnosed until later.  
These statements are essentially repetitive of lay statements 
which were previously considered, and such are not new 
evidence.  A number of additional medical records during and 
since the 1980s show ongoing multiple sclerosis, but this is 
cumulative information, not new evidence.  

The veteran has submitted statements from 1996 and 2000 by 
Dr. Dunne, in which the doctor opined that the veteran 
exhibited signs and symptoms of multiple sclerosis within the 
7-year period after service for presumptive service 
connection.  The Board will accept this proffered evidence as 
true, but only for the purpose of determining whether there 
is new and material evidence.  Justus v. Principi, 3 Vet.App. 
510 (1992).  [On subsequent analysis of the merits of service 
connection, it might be determined that this doctor's opinion 
has little or no probative value, if such opinion rests on an 
inaccurate factual predicate.]  Dr. Dunne's statements are 
new as they are not cumulative or redundant of previously 
considered evidence, and they are material since they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection.

The Board finds that some new and material evidence has been 
submitted since the November 1982 Board decision, and thus 
the claim for service connection for multiple sclerosis is 
reopened.  This does not mean that service connection is 
granted; rather, the merits of the claim must be reviewed on 
a de novo basis (see Manio, supra), following the development 
discussed in the below remand.  


ORDER

The application to reopen a claim for service connection for 
multiple sclerosis is granted.


REMAND

Further development of the evidence is indicated on the 
reopened claim for service connection for multiple sclerosis.  
38 U.S.C.A. § 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Relevant medical 
records since service should be obtained, particularly those 
bearing on the earliest manifestatons of multiple sclerosis.  
The veteran is advised that the law requires that he 
cooperate in obtaining all records.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
ask him to submit the original of the 
purported April 5, 1952 letter by Dr. 
Edward S. Phillips, or explain the 
circumstances under which he is unable to 
submit the original.  [The veteran failed 
to submit the original of this letter 
following the Board's 1981 remand, and 
the authenticity of this letter must be 
verified.]

2.  The RO should again attempt to obtain 
complete copies of all of the records of 
the veteran's treatment by Dr. Phillips.  
[At the time of the 1981 Board remand, 
the doctor was deceased yet his records 
existed, and the veteran apparently did 
not cooperate with the RO's attempt to 
get patient records from this doctor's 
estate.].

3.  The RO should attempt to obtain 
complete clinical records of the 
veteran's treatment by Dr. E. Pappas, a 
family physician who referred him to the 
Mayo Clinic in 1965.

4.  The RO should obtain, directly from 
the Mayo Clinic, complete clinical 
records (including all referral letters, 
initial patient history and examination, 
consultations, etc.) of the veteran's 
treatment there is 1965, at which time he 
was reportedly first diagnosed with 
multiple sclerosis.

5.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
other sources of examination or treatment 
since service for signs and symptoms of 
multiple sclerosis (whether or not the 
disease was then diagnosed), and the RO 
should obtain copies of the related 
medical records which are not already on 
file.  This includes, in part, 
clarification of the exact date of VA 
outpatient examination at the Hines VAMC 
in the 1950s, and another attempt to 
obtain the related medical records.

6.  The RO should ask the veteran whether 
he was ever awarded Social Security 
Administration (SSA) disability benefits 
during his lifetime.  If he was, the RO 
should obtain copies of all medical and 
other records considered by the SSA in 
awarding benefits, along with copies of 
all SSA decisions.

7.  Depending on the contents of the 
evidence developed, and the standards of 
new 38 C.F.R. § 3.159(c)(4), the RO 
should consider whether a VA examination 
with opinion is warranted on the question 
of the date of onset of multiple 
sclerosis.

8.  After the above development is 
accomplished, the RO should review the 
merits of the claim for service 
connection for multiple sclerosis.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

